Citation Nr: 9918981	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  99-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

3.  Entitlement to service connection for cervical dysplasia.

4.  Entitlement to an initial evaluation in excess of 10 
percent for paroxysmal atrial tachycardia, supraventricular 
tachycardia.

5.  Entitlement to an initial evaluation in excess of 20 
percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
January 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which, inter 
alia, denied service connection for a sinus condition, TMJ 
syndrome, and cervical dysplasia, and granted service 
connection for paroxysmal atrial and supraventricular 
tachycardia, a left breast scar, and left shoulder 
disability; assigning zero percent initial ratings for these 
disabilities.  

The veteran appealed these determinations, including the 
initial ratings assigned by the RO.  Before the matter was 
certified to the Board, the veteran's claims folder was 
transferred to the Winston-Salem RO.  By December 1998 rating 
decision, the RO assigned increased ratings as follows:  10 
percent for paroxysmal atrial and supraventricular 
tachycardia, 10 percent for a left breast scar, and 20 
percent for the left shoulder disability, all made effective 
January 19, 1997, the day following the date of the veteran's 
separation from active service.

In April 1999, the veteran testified at a Board hearing in 
Washington, D.C.  At the hearing, she withdrew her appeal on 
the issue of entitlement to an initial rating in excess of 10 
percent for a left breast scar.  Accordingly, the Board finds 
that such issue is no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is 
without the authority to proceed on an issue if the veteran 
indicates that consideration of that issue should cease); see 
also 38 C.F.R. § 20.204 (1998).  

However, she also raised claims of service connection for 
fibrocystic breast disease and disabilities of the cervical, 
thoracic, and lumbar spines.  Since these matters have not 
yet been adjudicated, and inasmuch as they are not 
inextricably intertwined with the issues now before the 
Board, they are referred to the RO for initial adjudication.  
See Godfrey v. Brown, 7 Vet. App. 398, 409 (1995) (where a 
claim has not yet been addressed by the RO and it is not in 
appellate status, the Board must refer, rather than remand, 
the claim).  


FINDINGS OF FACT

1.  TMJ syndrome clearly and unmistakably preexisted service.  

2.  Although symptomatic in service, there is no competent 
(medical) evidence showing that the veteran's preexisting TMJ 
syndrome underwent an increase in disability beyond the 
natural progress of the disease during her active service.

3.  The record contains no competent (medical) evidence of a 
current diagnosis of cervical dysplasia or any other 
gynecological disability which is causally related to the 
veteran's service, any incident therein, or any reported 
continuous symptomatology.  


CONCLUSION OF LAW

The claims of service connection for TMJ syndrome and 
cervical dysplasia are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At her December 1992 military enlistment medical examination, 
the veteran denied a history of swollen or painful joints, 
severe tooth or gum trouble, or treatment for a "female 
disorder."  She also denied ever having had bones surgically 
repaired using pins, screws, or plates.  No pertinent 
abnormalities were recorded.  

A review of her voluminous in-service medical and dental 
records shows that in August 1993, she sought treatment for a 
"dislocated jaw."  She complained of acute TMJ pain on the 
right side which she indicated had been caused by opening her 
mouth too wide.  She reported a history of previous TMJ pain 
and surgery in 1991.  The following month, she again 
complained of persistent "dislodging" of the lower jaw.  
She was referred to a specialist for further evaluation, and 
on examination, she again complained of TMJ pain, primarily 
on the right and she indicated that she had pre-service 
surgery in the area.  Splint therapy was initiated.  

In January 1994, she sought treatment for spotting for the 
past eighteen days.  The assessment was mild vaginal 
spotting.  A routine gynecologic cytology in April 1994 was 
normal, with no evidence of atypical cells.  

On gynecological examination in August 1994, the veteran 
reported that her menstrual periods were irregular.  She 
denied all other problems, including a history of abnormal 
pap smears.  Physical examination of the pelvis was normal 
and the assessment was routine female examination.  
Gynecologic cytology was again normal at that time.  In 
October 1994, she sought consultation regarding the 
possibility of reversing a bilateral tubal ligation.  No 
pertinent complaints or abnormalities were recorded.  

In November 1995, she sought emergency treatment stating that 
a pole had fallen on her.  Specifically, she stated that the 
pole had hit her kevlar helmet and left shoulder.  The 
assessment was left shoulder contusion.  On follow-up the 
next day, she complained of continued pain in the left 
shoulder, as well as pain in the neck and thoracic spine.  
The assessment was neck and back strain, left shoulder 
contusion.  No complaints or findings pertaining to the jaw 
were recorded.  She was seen on numerous subsequent occasions 
in relation to her complaints of continued left shoulder 
pain.  No complaints or findings pertaining to the jaw were 
recorded on those occasions.  

In February 1996, she sought treatment for menstrual bleeding 
for the past 10 days with severe cramping.  On examination 
the following day, she indicated that her cramps and bleeding 
had stopped, but that she was still spotting.  Physical and 
pelvic examinations were normal.  The assessment was 
irregular menses and birth control pills were prescribed.  A 
gynecologic cytology report shows that atypical squamous 
cells of undetermined significance were detected.  

In April 1996, the veteran underwent medical examination.  By 
way of medical history, she stated that she had been treated 
for TMJ syndrome in February 1990.  She also indicated that 
she sustained left shoulder injury in November 1995 and that 
she had had residual left shoulder pain and stiffness.  
Physical examination revealed no pertinent abnormalities.  

In July 1996, she again underwent gynecologic examination.  A 
history of atypical squamous cells of undetermined 
significance on a routine pap in March 1996, with no previous 
dysplasia, was noted.  Pelvic examination was normal.  The 
assessment was atypical squamous cells of undetermined 
significance.  A second gynecologic cytology was performed 
and showed benign squamous and columnar epithelium.  In 
November 1996, she sought treatment for spotting for the past 
two to three days.  She also indicated that she had gained 
weight which she attributed to birth control pills.  The 
pelvic examination was normal.

In September 1996, the veteran sought dental treatment, 
stating that her left TMJ muscles were beginning to bother 
her a lot.  She reported that she had worn night splints in 
the past, but that she had not used them recently.  On a TMJ 
screening examination later that month, the veteran reported 
that she had an "extensive surgical and orthodontic 
treatment history of TMD [Temporal Mandibular Disorder]" and 
that her symptoms had improved after arthroscopic surgery in 
1991.  Currently, she indicated that she was again having 
left TMJ and muscular pain.  She was fitted with a night 
guard and a physical therapy evaluation was scheduled.

On physical therapy evaluation in October 1996, the veteran 
reported that she had been experiencing left TMJ locking for 
the past two years.  She reported a history of right TMJ 
dysfunction in 1990, surgically treated in 1991.  Physical 
examination showed a one finger width right lateral 
deviation.  There was jaw popping on the left.  The 
assessment was TMJ dysfunction and myofascial pain syndrome 
secondary trigger points in left scalenes, left temporalis 
and bilateral suboccipitalis.  Home exercise utilizing 
isometrics and stretching was prescribed, as well as 
subsequent physical therapy.  In November 1996, a hard 
occlusal splint was fabricated.  On examination later that 
month, she reported that her TMJ symptoms had not changed 
greatly and that her chief complaint was pain of the left TMJ 
area with joint noise.  The military dentist noted that the 
veteran was due to leave the military soon and advised her to 
seek consultation for orthoscopic surgery following 
separation from service.  

At her December 1996 military separation medical examination, 
the veteran reported numerous medical problems.  She reported 
swollen or painful joints, specifically her left shoulder, 
left jaw, and left knee.  She indicated that a doctor 
recommended that her left jaw be "scoped" and that she was 
currently undergoing physical therapy.  She also reported 
having had a "bad pap" in February 1996, and that she had 
been prescribed birth control pills due to a change in 
menstrual cycles.  Physical examination showed malocclusion 
of the jaw and slight TMJ swelling.  

Following her separation from service, in January and April 
1997, the veteran filed a claim of service connection for 
numerous disabilities, including TMJ syndrome and a 
"disability of uterus diagnosis."

On VA medical examination in May 1997, the veteran reported 
that in November 1995, a pole fell on her and injured her 
left shoulder and cheek.  She reported that since that time 
she had had pain and swelling in her left cheek, as well as 
occasional difficulty opening her mouth to chew food.  She 
stated that she had previously seen a dentist for splint 
therapy.  She also reported a history of cervical dysplasia 
diagnosed in September 1996, but denied experiencing any 
current symptoms.  Pelvic examination revealed a normal 
vagina and cervix with no evidence of abnormal labia, uterus, 
adnexa or ovaries.  The diagnoses included traumatic injury 
to the TMJ.  No gynecologic abnormalities were diagnosed.

In support of her claim, the veteran submitted VA dental 
records for the period of April 1997 to January 1998 showing 
that she had received splint therapy.  She also submitted VA 
outpatient treatment records for the period of June 1997 to 
March 1999.  These records show that in July 1997, she sought 
treatment for spotting.  She reported that she had been 
taking oral contraceptives for the past two years, but had 
begun to experience breakthrough bleeding.  The examiner 
recommended that she stop taking oral contraceptives until 
the beginning of her next cycle.  Later that month, she was 
seen in the Women's Clinic.  By way of history, she reported 
that her periods had been regular until approximately 1994 
when she began to experience a heavy flow as well as 
intermenstrual bleeding.  She stated that oral contraceptives 
had been prescribed which improved her periods; however, in 
June 1997, she again began to experience spotting.  She also 
reported a history of cervical dysplasia in 1996, but 
indicated that her last pap smear in May 1997 had been 
normal.  No pertinent abnormalities were recorded on 
examination.  

August and October 1997 computerized tomography (CT) scans of 
the paranasal sinuses showed incidental findings of surgical 
screws in the mandibular angles, bilaterally, which the 
radiologist indicated was for surgical stabilization of an 
old healed fracture.  There was no evidence of loosening or 
osteomyelitis about the screws and the sella turcica was 
normal in size and contour.  The Board observes that the 
record also contains both pre-service and in-service X-ray 
films showing the presence of three screws in the veteran's 
jaw, bilaterally.

In October 1997, the veteran again sought treatment, 
reporting that in July 1996 she had had an abnormal pap 
smear.  She indicated that subsequent biopsies and 
colposcopies had been normal.  Pelvic examination was within 
normal limits.  Another pap was taken and the veteran was 
advised to return to the clinic the following year.  The 
following month, she again sought treatment for spotting.  
The examiner noted that pelvic examination was again within 
normal limits "as before."  A endometrial biopsy was 
obtained and showed secretory endometrium.  The veteran was 
advised to stop oral contraceptives, keep a menstrual 
calendar, and return to the clinic in three months.  

In January 1998, she sought treatment for continued increased 
weight with gastrointestinal disturbances.  She indicated 
that she had had no more spotting since she had quit taking 
oral contraceptives.  Physical examination was negative.  In 
February 1998, she reported spotting.  She stated that she 
had quit taking oral contraceptive pills in October 1997 and 
had begun spotting again.  The examiner noted that this was 
very distressing to the veteran, although he explained that 
all studies had been negative for any abnormalities.  

In February 1998, she sought treatment at Darnall Army 
Hospital and reported vaginal tenderness, spotting, and 
indicated that a previous biopsy had been normal.  She also 
reported a 25 pound weight gain in the past few months as 
well as abdominal bloating.  The assessments included 
dysfunctional uterine bleeding of unknown etiology.  Birth 
control medication was restarted.  In March 1998, she 
reported no change in her weight, but indicated that she had 
continued spotting.  No metabolic abnormality was found, and 
the assessment was weight gain and bloating of unknown 
etiology.  

On annual gynecological examination in October 1998, no 
abnormalities of the vagina, cervix, or uterus were observed.  
A pap smear performed in October 1998 showed no malignant 
cells.  The assessment was intramenstrual bleeding and the 
veteran was advised to return to the clinic in one year.

In October 1998, the veteran submitted a comprehensive 
statement outlining her contentions.  Specifically, she 
acknowledged that she had undergone pre-service TMJ surgery 
in 1990.  She claimed that she had thereafter experienced no 
problems since that time until November 1995 when she 
sustained a traumatic injury to the left side of her face and 
shoulder.  She explained that she did not seek treatment 
right away following her injury because "it took awhile for 
the swelling to go down and for me to realize that the pain 
in the jaw was not going away."  When she did seek treatment 
in September 1996, she stated that the military dentist 
advised her that her pain was directly related to the 
traumatic injury and started her on splint therapy.  She 
stated that she also received splint therapy post-service at 
the Temple VA Medical Center (MC) and claimed that the VA 
physician there also confirmed the relationship between her 
TMJ syndrome and her traumatic injury.  

With respect to her claim of service connection for cervical 
dysplasia, she indicated that while stationed in Korea, "the 
pollution, filth, unsanitary condition, and smog did more 
damage to my body than anyone else will ever imagine."  She 
stated that while she was there, she began to experience 
irregular menstruation.  Upon her return to the United 
States, she indicated that a routine gynecological 
examination had revealed a "bad pap."  She stated that it 
was her feeling that if a study were ever conducted on 
military women who had been stationed in Korea, it would be 
revealed that many of them had had a "bad pap."  She 
theorized that "something over in Korea was killing my body 
cells and immune system, making my whole body sick."  She 
stated she continued to have irregular and painful menstrual 
cycles.

At an October 1998 hearing, the veteran testified that that 
in November 1995, a pole hit her on the left side of her 
face, causing trauma to the left jaw socket, as well as left 
shoulder.  She stated that due to the severity of her left 
shoulder injury, she "just didn't give as much thought" to 
her jaw injury.  She stated, however, that the problem 
progressed to the point where she was forced to seek 
treatment.  On seeking treatment for left jaw pain and 
decreased movement, she stated that she advised the military 
dentist about the November 1995 injury and "he was like 
yeah, that's probably all resulting from it and it just got 
progressively worse."  She reported that she was treated 
with physical therapy and splint therapy, to no avail.  She 
stated that, following separation from service, she sought 
treatment from a dentist at the Temple VAMC and "I told him 
the whole situation so he started me again on splint therapy 
and continued with splint therapy until earlier this year."  
As to current symptoms, the veteran stated that her jaw 
popped and locked.  She stated that she had not been treated 
since early in 1998 as her condition was not service-
connected and she was no longer eligible for treatment.  
Regarding her cervical dysplasia, she stated that she had had 
a "bad pap" in service and that her cycle had not been 
regular since her return from Korea.  She stated that she had 
not had any surgery to alleviate her complaints, but she had 
been prescribed oral contraceptives.  

In January 1999, she reported irregular periods.  A history 
of cervical dysplasia on a pap smear in 1996 was noted, 
although it was indicated that all subsequent pap smears 
normal.  The assessments included spotting and amenorrhea.  
In February 1999, she reported a history of irregular 
bleeding since 1996 which progressed to amenorrhea.  The 
assessment was long history of metrorrhagia, likely 
anovulatory.  The following month, she was seen for 
complaints of genital pain.  No pertinent abnormalities were 
diagnosed and she was advised to return if her symptoms did 
not resolve.  

At her April 1999 Board hearing, the veteran testified that 
she had had two pre-service surgeries for TMJ syndrome, but 
contended that the incident in which her shoulder was injured 
had aggravated her preexisting TMJ syndrome.  She explained 
that after the pole hit her, she fell and landed on her left 
side.  She stated that she sustained bruising from the face 
to the shoulder, although mainly on the shoulder.  She stated 
she thereafter had left TMJ symptoms, but did not seek 
treatment for several months thereafter, because her shoulder 
was "more prevalent of the problem" and she thought her 
symptoms would resolve.  However, she stated that they did 
not resolve and when she did seek treatment, she told the 
examiner that her jaw had started to click again, that it was 
"back out of the socket," and that she was "seeing the 
symptoms again, the bite being bad."  She also testified 
that she had been treated for TMJ syndrome following service, 
although she had not received treatment in the past year due 
to lack of insurance.  However, she indicated that she had 
continued with self-treatment nightly.  Regarding her 
cervical dysplasia, she stated that she began to experience 
persistent problems with unscheduled bleeding while stationed 
in Korea.  Thereafter, she stated that on an annual physical, 
she came up with a "bad pap" which showed cervical 
dysplasia.  She stated that subsequent testing had been 
normal, but that she had been advised to have routine follow-
ups.  She stated her theory that she developed cervical 
dysplasia as a result of unsanitary conditions in Korea.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1998).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) (1998).  See Green v. Derwinski, 1 Vet. 
App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).  
In this case, however, there is no indication that the 
veteran served in combat, nor does she so contend.  Thus, 
this provision is not for application.

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

III.  Service Connection for TMJ syndrome.

As noted, a veteran is presumed to be in sound condition when 
examined for service, except as to defects noted at the time 
of the examination.  In this case, while the veteran's 
military enlistment medical examination report is silent for 
findings of TMJ syndrome, she concedes that her TMJ syndrome 
preexisted service.  It is also noted that pre-service X-ray 
films show screws in the jaw, bilaterally, and the service 
medical records contains notations of a history of 
"extensive [pre-service] surgical and orthodontic 
treatment" for TMJ syndrome.  Therefore, the Board finds 
that the veteran's TMJ syndrome preexisted her service, and 
that any presumption of soundness is rebutted in this case.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that if a disability is found to have preexisted 
service, then service connection may be predicated only upon 
a finding of aggravation during service.  Paulson v. Brown, 7 
Vet. App. 466, 468 (1995).  Here, the basis for the veteran's 
claim is that her preexisting TMJ syndrome was permanently 
aggravated in service beyond the natural progression of the 
disease as a result of a traumatic injury to her cheek or jaw 
sustained in November 1995.  On review of the record in its 
entirety, however, the Board finds no basis on which to find 
that the veteran's TMJ syndrome underwent a permanent 
increase in the underlying disability during service.  

As set forth above, the service medical records show that the 
veteran was treated with splint therapy for TMJ syndrome both 
prior to (in August 1993) and after (in September 1996) the 
alleged November 1995 traumatic jaw injury.  Records of 
treatment following the November 1995 incident, however, are 
negative for diagnoses of a traumatic jaw injury.  For 
example, when she initially sought treatment, she reported 
that a pole had fallen on her kevlar helmet and left 
shoulder; the diagnosis was left shoulder contusion.  She was 
seen on numerous subsequent occasions in relation to her 
complaints of continued left shoulder pain but no complaints 
or findings pertaining to the jaw were recorded on those 
occasions.  

When she did seek treatment in September 1996 (approximately 
10 months after the incident), she reported that her left TMJ 
muscles were beginning to bother her a lot.  She did not 
refer to the November 1995 incident, but reported an 
"extensive surgical and orthodontic treatment history of TMD 
[Temporal Mandibular Disorder]," including arthroscopic 
surgery in 1991.  On physical therapy evaluation the 
following month, she reported that she had been experiencing 
left TMJ locking for the past two years (prior to the 
November 1995 incident).  

The evidence set forth above establishes that the veteran's 
TMJ was symptomatic in service.  However, flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation in service unless the underlying 
condition is worsened.  In this case, there are no diagnoses 
in the service medical records of a traumatic injury to the 
jaw, nor are there medical notations that the veteran's 
symptoms were due to an increase in the underlying pathology.  
Rather, these records merely show that the veteran's TMJ 
syndrome was symptomatic in service and she was treated for 
those symptoms.  The Board has carefully reviewed these 
treatment records but finds absolutely no indication therein 
that the underlying disability was aggravated in service, by 
traumatic injury or otherwise.  Likewise, the Board has 
reviewed the post-service medical evidence which shows that 
the veteran initially continued treatment for TMJ with splint 
therapy but has not been treated in the past year.  Simply 
put, the record contains no medical opinion indicating that 
the veteran experienced a permanent increase in disability as 
a result of her period of service and there is no objective 
evidence of record to support such a contention.  See Stadin 
v. Brown, 8 Vet. App. 280, 285 (1995).  Again, it is 
emphasized that aggravation for purposes of entitlement to VA 
compensation benefits requires more than that a preexisting 
disorder become symptomatic during service; rather, there 
must be permanent advancement of the underlying pathology.  
Hunt, 1 Vet. App. at 297.

The Board has considered the fact that the veteran herself 
has opined that her TMJ was aggravated as a result of the 
November 1995 incident.  While she is certainly competent to 
testify as to her symptoms and to relate a sequence of events 
that resulted in a physically observable injury, Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994), as the record does not 
reflect that she possesses a recognized degree of medical 
knowledge, her statements that the underlying pathology of 
her TMJ was aggravated in service are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Likewise, the Board has considered her statements to the 
effect that both a military dentist and a VA dentist advised 
her that her in-service TMJ symptoms were directly related to 
the traumatic injury.  Initially, the Board notes that 
neither the VA records nor the service medical records 
contain such notations, nor has the veteran alleged that 
there are any such records available which have not been 
obtained.  As noted, the record is entirely negative for 
medical evidence showing that the veteran's TMJ syndrome was 
permanently aggravated in service, as a result of the 
November 1995 incident or otherwise.  Her own statements 
relating what a medical professional told her "filtered as 
[they are] through a layman's sensibilities . . . [are] 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence" to establish a well-grounded claim."  
Warren v. Brown, 6 Vet App 4 (1993).  Thus, such assertions 
are not sufficient to establish a well-grounded claim.

In summary, the existing record contains no competent 
evidence that the veteran's preexisting TMJ syndrome 
underwent any permanent increase in severity as a result of 
her military service or any incident therein.  Thus, the 
claim of entitlement to service connection for TMJ syndrome 
must be denied as not well-grounded. 

As noted, VA does not have a statutory duty to assist a 
veteran in developing facts pertinent to a claim which is not 
well grounded.  38 U.S.C.A. § 5107(a); see also Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  However, if the veteran's application 
for benefits is incomplete, regulations provide that VA shall 
notify the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a).  An application is 
incomplete if VA is put on notice of the likely existence of 
evidence that would be relevant to, and indeed necessary for, 
a full and fair adjudication of a veteran's claim.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Under the 
circumstances of this case, the veteran has identified no 
such evidence.  

III. Service Connection for Cervical Dysplasia

As noted previously, the veteran must satisfy three elements 
for her claim of service connection for cervical dysplasia to 
be well grounded.  The first element that must be satisfied 
is competent medical evidence of a current disability in the 
form of a medical diagnosis.  In this case, that element is 
missing.

While the service medical records show one episode in March 
1996 of gynecologic cytology findings of atypical squamous 
cells of undetermined significance, the remaining medical 
evidence of record is negative for findings of cervical 
dysplasia.  All subsequent gynecologic cytology tests, 
biopsies, and pelvic examinations have been negative.  The 
Board recognizes that the veteran has testified that she 
continues to experience irregular menstrual periods; however, 
in the absence of a diagnosis of any underlying gynecologic 
pathology, service connection is not warranted.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

It is also noted that the veteran has asserted that "the 
pollution, filth, unsanitary condition, and smog" in Korea 
"damaged her body" and caused irregular menstruation and a 
"bad pap."  However, the veteran is not qualified to render 
a medical opinion or make a medical diagnosis and her 
statements cannot serve as competent medical evidence.  
Espiritu, 2 Vet. App. at 494.  Therefore, in the absence of 
competent medical evidence presently demonstrating a current 
disability which is casually related to service, the Board 
must conclude that the claim of service connection for 
cervical dysplasia is not well grounded and must be denied.  
38 U.S.C.A. § 5107.

Since a well-grounded claim has not been submitted, the VA is 
not obligated by statute to assist the veteran in the 
development of facts pertinent to this claim.  38 U.S.C.A. § 
5107(a).  The Board also notes that she has not reported the 
existence of evidence that could serve to render her claim 
well grounded.  Accordingly, there is no further duty on the 
part of VA to inform her of the evidence necessary to 
complete her application for such benefits.  38 U.S.C.A. 
5103.


ORDER

Service connection for TMJ syndrome and cervical dysplasia is 
denied.


REMAND

Initially, the Board finds that the veteran's claims for 
increased ratings for her service-connected disabilities (a 
left shoulder disability and paroxysmal atrial and 
supraventricular tachycardia) are well grounded within the 
meaning of 38 U.S.C.A. 5107.  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In the instant case, the 
veteran is technically not seeking increased ratings, since 
her appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

Since the veteran has submitted well-grounded claims for 
increased ratings for her above-noted service-connected 
disabilities, VA has a duty to assist in the development of 
facts pertinent to those claims.  38 U.S.C.A. 5107(a).  The 
duty to assist in obtaining and developing available facts 
and evidence to support a claim includes obtaining adequate 
VA examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Court has also held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).

In this case, the veteran was most recently afforded a VA 
medical examination for her left shoulder disability in May 
1997.  Initially, it is noted that the examiner indicated 
that her claims folder was not available for review in 
conjunction with the examination.  In addition, the record 
shows that the veteran has claimed that her left shoulder 
disability increased in severity since the May 1997 VA 
medical examination and that she has undergone left shoulder 
surgery since that time, in October 1998.  Thus, the Board 
finds that this matter must be remanded to afford the veteran 
a more current VA orthopedic examination, taking into account 
records of such surgery and other prior medical treatment.  
Green, 1 Vet. App. at 124; Olsen, 3 Vet. App. at 482.

With respect to her service connected paroxysmal atrial and 
supraventricular tachycardia, the Board notes that the 
veteran most recently underwent VA medical examination for 
this disability in May 1997.  On that occasion, the veteran's 
claims folder was not available for review in conjunction 
with the examination.  Moreover, although the veteran's heart 
rate and rhythm was normal on examination, the examiner 
indicated that EKG and Holter monitor testing had been 
ordered.  The results of that testing, if conducted, were not 
associated with the examination report, nor did the examiner 
comment on them.

Also, the Board notes that since the May 1997 VA medical 
examination, the applicable criteria pertaining to the rating 
disabilities of the cardiovascular system were amended, 
including Diagnostic Code 7010 (pertaining to 
supraventricular arrhythmias).  Under the old criteria, 
infrequent attacks of paroxysmal tachycardia warranted a 10 
percent disability rating.  A 30 percent disability rating, 
the highest rating assignable under that code, was warranted 
for severe frequent attacks of paroxysmal tachycardia.  38 
C.F.R. § 4.104, Code 7013 (1997).

Under the new criteria a 10 percent disability rating is 
warranted for supraventricular arrhythmias with permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by ECG or 
Holter monitor.  A 30 percent rating, the highest rating 
assignable under this code, contemplates paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (1998).  
Thus, in light of Massey v. Brown, 7 Vet. App. 204 (1994), 
the Board finds that a contemporaneous VA examination, in 
accordance with the newly implemented diagnostic criteria, is 
warranted.

With respect to her claim of service connection sinusitis, 
the Board again notes that VA does not have a statutory duty 
to assist a veteran in developing facts pertinent to a claim 
which is not well grounded.  38 U.S.C.A. § 5107(a); Boeck, 6 
Vet. App. at 17; Grottveit, 5 Vet. App. at 93.  However, 
under 38 U.S.C.A. §§ 5106 and 5107(a), VA has an obligation 
to develop all pertinent evidence in the possession of the 
Federal government.  Counts v. Brown, 6 Vet. App. 473, 476-78 
(1994).  

In that regard, at her April 1999 hearing, the veteran stated 
that she recently had sinus surgery at the Durham VAMC.  The 
surgical report has not been associated with the claims 
folder.  In addition, it is noted that a January 1999 VA 
outpatient treatment record indicates that she was scheduled 
to have a CT scan of the sinuses in March 1999.  The report 
of the CT scan is not of record and all previous CT scan 
reports of record are negative for findings of sinusitis.  
Under the circumstances of this case, the Board concludes 
that these records should be obtained as they appear to be 
pertinent to the issue of service connection for sinusitis.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following action:

1.  The RO should contact the veteran to 
determine the location of all recent 
medical treatment, if any, she has 
received for her left shoulder, heart, 
and sinus disabilities.  After obtaining 
the necessary releases, the RO should 
obtain for inclusion in the claims folder 
copies of such relevant VA and private 
treatment records (not already of 
record).

2.  Regardless of the veteran's response, 
the RO should contact the Durham VAMC and 
secure copies of all treatment records 
pertaining to the veteran from March 1999 
to the present (not already of record), 
to include copies of any March 1999 CT 
scan report and surgical report.

3.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded a VA orthopedic examination, to 
determine the nature and severity of his 
service-connected left shoulder 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  The report of examination 
should include an account of all 
manifestations of the veteran's left 
shoulder disability, including an 
assessment as to whether the left 
shoulder disability results in any 
limitation of functional ability due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.

4.  The veteran should also be afforded a 
VA cardiology examination to determine 
the nature and severity of her service-
connected paroxysmal atrial and 
supraventricular tachycardia.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by her service-connected tachycardia.  
Any necessary special studies should be 
accomplished.  The examiner should 
specifically comment on the severity and 
frequency of tachycardia attacks, to 
include the number of episodes per year 
documented by ECG or Holter monitor.  

5.  Then, the case should be reviewed by 
the RO, including consideration of 
whether 38 C.F.R. §§ 4.40 and 4.45 apply 
to the service-connected left shoulder 
disability.  The RO should also 
specifically document consideration of 38 
C.F.R. §§ 3.321(b)(1).  Floyd v. Brown, 9 
Vet. App. 88 (1996) (the Board is 
precluded from assigning an extra-
schedular rating in the first instance).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case, and the opportunity to respond.  The 
case should then be returned to the Board for further review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

